11-67622-mar   Doc 111   Filed 10/11/18   Entered 10/11/18 10:38:00   Page 1 of 15
11-67622-mar   Doc 111   Filed 10/11/18   Entered 10/11/18 10:38:00   Page 2 of 15
11-67622-mar   Doc 111   Filed 10/11/18   Entered 10/11/18 10:38:00   Page 3 of 15
11-67622-mar   Doc 111   Filed 10/11/18   Entered 10/11/18 10:38:00   Page 4 of 15
11-67622-mar   Doc 111   Filed 10/11/18   Entered 10/11/18 10:38:00   Page 5 of 15
11-67622-mar   Doc 111   Filed 10/11/18   Entered 10/11/18 10:38:00   Page 6 of 15
11-67622-mar   Doc 111   Filed 10/11/18   Entered 10/11/18 10:38:00   Page 7 of 15
11-67622-mar   Doc 111   Filed 10/11/18   Entered 10/11/18 10:38:00   Page 8 of 15
11-67622-mar   Doc 111   Filed 10/11/18   Entered 10/11/18 10:38:00   Page 9 of 15
11-67622-mar   Doc 111   Filed 10/11/18   Entered 10/11/18 10:38:00   Page 10 of 15
11-67622-mar   Doc 111   Filed 10/11/18   Entered 10/11/18 10:38:00   Page 11 of 15
11-67622-mar   Doc 111   Filed 10/11/18   Entered 10/11/18 10:38:00   Page 12 of 15
11-67622-mar   Doc 111   Filed 10/11/18   Entered 10/11/18 10:38:00   Page 13 of 15
11-67622-mar   Doc 111   Filed 10/11/18   Entered 10/11/18 10:38:00   Page 14 of 15
11-67622-mar   Doc 111   Filed 10/11/18   Entered 10/11/18 10:38:00   Page 15 of 15
